PER CURIAM:
In this reciprocal disciplinary proceeding against respondent Robert L. Roth, the Board on Professional Responsibility (“Board”) has recommended to this court that reciprocal and identical discipline of disbarment be imposed.
On May 15, 1997, respondent received a public reprimand from the Supreme Court of Florida for violating the Florida Rules of Professional Conduct, including engaging in conduct prejudicial to the administration of justice. On July 11, 2002, the Supreme Court of Florida disbarred respondent for further violations, including intentional misappropriation of client funds and engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation. On April 22, 2004, Bar Counsel filed certified copies of the Florida orders with this court. On April 29, 2004, this court ordered that respondent be temporarily suspended pursuant to D.C. Bar R. XI, § 11(d) and directed the Board to recommend whether identical, greater, or lesser discipline should be imposed as reciprocal discipline, or whether the Board would proceed de novo. On May 13, 2004, respondent filed with this court an affidavit pursuant to D.C. Bar R. XI, § 14(g).
In its report and recommendation, the Board found that the record of the disbarment proceeding supported the reciprocal and identical discipline of disbarment. A rebuttable presumption exists that “the discipline will be the same in the District of Columbia as it was in the original disciplining jurisdiction,” In re Goldsborough, 654 A.2d 1285, 1287 (D.C.1995) (citing In re Zilberberg, 612 A.2d 832, 834 (D.C.1992)). The Board further recommends that the disbarment run nunc pro tunc from May 13, 2004, the date respondent filed the § 14(g) affidavit with this court. No exception has been taken to the Board’s report and recommendation by either respondent or Bar Counsel. Therefore, the court gives heightened deference to the Board’s recommendation. See D.C. Bar R. XI, § 9(g)(2); In re Delaney, 697 A.2d 1212, 1214 (D.C.1997). As we find support in the record for the Board’s findings, we accept them, and adopt the sanction the Board recommends. Accordingly, it is
ORDERED that Robert L. Roth be, and he hereby is, disbarred from the practice of law in the District of Columbia, nunc pro tunc, to May 13, 2004, the date respondent filed the affidavit required by D.C. Bar R. XI, § 14(g).